Citation Nr: 0405533	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  99-19 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
rotator cuff tear, evaluated as 30 percent disabling, for a 
period prior to July 20, 1998.

2.  Entitlement to an increased evaluation for right shoulder 
rotator cuff tear, evaluated as 20 percent disabling, for the 
period from September 1, 1998, to March 17, 2002.

3.  Entitlement to an increased evaluation for right shoulder 
rotator cuff tear, currently evaluated as 30 percent 
disabling.

4.  Entitlement to extension of a temporary total 
convalescent rating in effect from July 20, 1998, to August 
31, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from February 1958 to 
September 1961, from February 1963 to January 1967, and from 
September 1971 to February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased evaluation 
for the appellant's service-connected right shoulder rotator 
cuff tear, from 10 to 30 percent disabling, effective from 
March 3, 1998; assigned a temporary total convalescent rating 
from July 20, 1998, to August 31, 1998; and assigned a 20 
percent disability rating effective from September 1, 1998.

On January 23, 2001, a videoconference hearing was held 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in March 2001 when 
it was remanded to obtain the records regarding the appellant 
from the Social Security Administration (SSA), obtain a 
current examination of the appellant, and ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).

In October 2002, the North Little Rock, Arkansas, VARO 
awarded the appellant an increased evaluation for his 
service-connected right shoulder rotator cuff tear, from 20 
to 30 percent disabling, effective from March 18, 2002.  (Due 
to a temporary change in the appellant's residence, his 
claims folder had been transferred to that RO.  The claims 
folder was subsequently returned to the Pittsburgh, 
Pennsylvania, VARO.)

In a March 2001 Remand from the Board, the issue of 
entitlement to an increased evaluation for residuals of a 
right ankle injury was referred to the RO for initial 
consideration.  That issue does not appear to have been 
addressed to the RO and is again referred to the RO for 
initial consideration.  Further, records received from the 
SSA indicate that the appellant has been determined to be 
unemployable due at least in part to his service-connected 
right shoulder disability.  Accordingly, the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, including extraschedular 
consideration under 38 C.F.R. § 4.16(b), is also referred to 
the RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. 
App. 413, 421 (1999).


REMAND

As noted above, records received from the SSA indicate that 
the appellant has been determined to be unemployable due at 
least in part to his service-connected right shoulder 
disability.  The examination reports of record do not 
adequately address the appellant's employability as a result 
of his service-connected right shoulder rotator cuff tear.  
The RO must obtain a thorough and contemporaneous examination 
of the appellant, which must address the appellant's current 
level of functional impairment and his ability to obtain a 
substantially gainful occupation in light of his service-
connected right shoulder disability.  See Suttman v. Brown, 
5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

As also noted in the Introduction, in a May 1999 rating 
decision, the RO granted a temporary total convalescent 
rating for the appellant's right rotator cuff tear from July 
20, 1998, to August 31, 1998.  In his June 1999 notice of 
disagreement, the appellant disagreed with the reduction of 
his disability rating to 20 percent, effective from September 
1, 1998.  The Board notes further that, at a November 1998 VA 
joints examination, the examiner opined that the appellant's 
right shoulder disability precluded gainful employment of the 
appellant.  The examiner described this as an acute period 
when the appellant could not be gainfully employed as a 
result of his right shoulder surgery and the attendant 
rehabilitation.  Because no Statement of the Case (SOC) has 
been provided on the issue of entitlement to extension of a 
temporary total convalescent rating in effect from July 20, 
1998, to August 31, 1998, the appellant has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case.  The Board must 
remand this issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5102, 5103), and 
any other applicable legal precedent or 
statutory requirements are fully complied 
with and satisfied, including informing 
the appellant of the period of time which 
he has to submit additional evidence.  
Particular attention should be paid to 
the requirements as set forth in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159(b) (VA must 
inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
VA must also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.).

2.  The appellant should be afforded a VA 
joints examination to evaluate the 
severity of the appellant's service-
connected right shoulder rotator cuff 
tear.  The claims folder, including the 
reports of VA joints examinations in 
November 1998, September 1999, March 
2002, and September 2003, and medical 
records associated with an August 2000 
decision by the Social Security 
Administration, should be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner is requested to offer an 
opinion as to effect of the appellant's 
service-connected right shoulder rotator 
cuff tear on activities generally 
required in an employment situation.  The 
examiner should note what factors and 
objective findings support that opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, including 
38 C.F.R. § 3.321(b)(1), and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

4.  With regard to the issue of 
entitlement to extension of a temporary 
total convalescent rating in effect from 
July 20, 1998, to August 31, 1998, the 
appellant and his representative should 
be furnished an SOC and given the 
opportunity to respond thereto.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence, including the report of 
a November 1998 VA joints examination.

If the claim remains denied, the 
appellant and his representative must be 
notified of the time limit within which 
an adequate substantive appeal must be 
filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of the issue.  If, and 
only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


